IN THE MISS
                   SOURI COUR OF APPEALS
                       I    RT F
                 WEESTER DISTRICT
                       RN       T
ROBYN WAHLGRE SUCCE
              EN,    ESSOR                      )
TRUSTE OF THE AMENDME
     EE               ENT IN                    )
WHOLE OF THE EU
     E        UGENE STA
                      ANLEY                     )
BOYDSTTON AND MARY M. BOYDSTON
              M       B       N                 )
TRUST DATED JAN
      D       NUARY 15, 2002,
                      ,                         )
                                                )
                  ondent,
              Respo                             )      WD7687
                                                            76
                                                )
vs.                                             )      Opinion filed: June 17, 2014
                                                )
MS. ROB
      BYN WAHL
             LGREN, IND
                      DIVID.,                   )
                                                )
              Respo
                  ondent,                       )
                                                )
MRS. PA
      AULA A. RA
               ACCUGLIA and
                      A                         )
MRS. MA
      ARY M. HUUNT,                             )
                                                )
              Appel
                  llants.                       )

         EAL FROM THE CIR
      APPE      M       RCUIT COU
                                URT OF BUUCHANAN COUNTY, MISSOUR
                                                        ,      RI
                THE HONO
                T       ORABLE DA
                                ANIEL F. K
                                         KELLOGG, JUDGE
                                                ,

                  Before Divisi Two: Vi
                  B           ion        ictor C. How
                                                    ward, Presidi Judge,
                                                                ing
                         Alok Ahuja, Judge and Gary D Witt, Jud
                              A                     D.         dge


        Paula Raccug and Ma Hunt app
                   glia   ary      peal the judg
                                               gment of th trial court overruling their
                                                         he          t

objection to Succes
        ns        ssor Trustee’s Proposed Distribution Plan for t Amendm
                                                     n          the    ment in Who of
                                                                                 ole

the Euge Stanley Boydston an Mary M. Boydston T
       ene       B         nd                 Trust and di
                                                         irecting Succ
                                                                     cessor Trust to
                                                                                tee

distribute the Trust assets as pro
         e           a           oposed. The contend th Distribut
                                           ey         hat       tion Plan wa contrary t the
                                                                           as         to

intent of Grantors in several way The appe is dismiss
                                ys.      eal        sed.
                             Factual and Procedural Background

         The facts in this case are not disputed. Paula Raccuglia and Mary Hunt are two of the

three surviving children and named beneficiaries of Grantors under the Amendment in Whole of

the Eugene Stanley Boydston and Mary M. Boydston Trust Dated January 15, 2002. Robyn

Wahlgren is the third surviving child and a named beneficiary under the Trust. She lived with

her parents for several years before their deaths and was the initial Successor Trustee of the

Trust. The primary asset of the Trust is the Boydston family farm in Buchanan County. The

farm includes a residence, barns, outbuildings, personal property, and 297 acres of land. The

land consists of the East Land, 135 acres east of Interstate Highway 29, and the West Land, 162

acres west of I-29. The Trust also contains a Trust bank account, which includes proceeds from

farming.

         Following Mary Boydston’s death in November 2010 and Eugene Boydston’s death in

January 2011, disputes arose between the beneficiaries regarding the division and distribution of

Trust assets and other issues. Ms. Wahlgren, in her capacity as the initial Successor Trustee,

filed a petition for declaratory judgment against Ms. Raccuglia, Ms. Hunt, and herself in her

capacity as a beneficiary. The petition sought instruction on how to reconcile two provisions of

the Trust regarding distribution of Trust assets and on whether two annuities were to be

considered property of the Trust.      Ms. Raccuglia and Ms. Hunt filed their answer and

counterclaims and cross claims against Ms. Wahlgren in her capacity as initial Successor Trustee

and as a beneficiary.     Those claims involved requests for an accounting, allegations of

misconduct, and an attempt to exclude Ms. Wahlgren from participation as a beneficiary of the

Trust.




                                               2
       Thereafter, Ms. Raccuglia and Ms. Hunt filed a motion for summary judgment, and Ms.

Wahlgren filed a cross-motion for summary judgment. Ms. Raccuglia and Ms. Hunt also filed a

motion to remove Ms. Wahlgren as the initial Successor Trustee. The trial court sustained the

motion to remove Ms. Wahlgren, and Dave Bolander was appointed Successor Trustee. The trial

court overruled the parties’ motions for summary judgment.

       In January 2013, Ms. Raccuglia and Ms. Hunt filed a motion for proposal of distribution

by trustee. The trial court granted the motion and directed Successor Trustee to present a

proposal for distribution of the Trust estate. In April 2013, the Successor Trustee issued a

Proposed Distribution Plan. In it, he proposed that Ms. Wahlgren receive ten acres of the East

Land that included the home and outbuildings, the personal property at the farm, and 85

additional acres of East Land for a total of 95 acres. Mr. Bolander proposed that Ms. Raccuglia

and Ms. Hunt, who had agreed to take their shares together, would receive 162 acres of West

Land, 40 acres of East Land, and the funds in the Trust bank account, which included the

proceeds from the 2013 crops estimated by the Successor Trustee to be $40,000. Under the

Proposed Distribution, Ms. Wahlgren’s share was valued at $472,740 (36.4%) and Ms.

Raccuglia and Ms. Hunt’s share was valued at $825,760 (63.6%) or $412,880 (31.8%) each. The

Proposed Plan also informed each party that they had thirty days to object to the proposal

consistent with section 456.8-817, RSMo Cum. Supp. 2013.

       Ms. Raccuglia and Ms. Hunt and Ms. Wahlgren filed objections, and thereafter Successor

Trustee notified the parties that he did not intend to further modify his proposal. Following a

hearing, the trial court entered judgment in August 2013 overruling the parties’ objections and

directing Successor Trustee to distribute the funds pursuant to the Proposed Plan. This appeal by

Ms. Raccuglia and Ms. Hunt followed. The trial court continued indefinitely a bench trial to



                                               3
resolve the other pending claims, counterclaims, and cross claims, which had been set for

September 2013.

                                    Motion to Dismiss Appeal

       Ms. Wahlgren filed a motion to dismiss appeal, which was taken with the case. She

asserted that because other issues in the case remained pending, the judgment on Successor

Trustee’s Proposed Distribution Plan was not final or appealable.

       Generally, an appellate court lacks authority to review a case if the judgment is not final.

In re Estate of Ginn, 323 S.W.3d 860, 862 (Mo. App. W.D. 2010). However, section 472.160.1,

RSMo 2000, creates an expedited right to permissively appeal from certain interlocutory orders,

judgments, or decrees of the probate division of the circuit court. Id. If an order or judgment

falls within the enumerated exceptions in section 472.160.1, it is deemed final for purposes of

appeal. Id. “Such expedited appeals serve the salutary purpose of allowing many matters of

importance to be resolved while the estate is open, and prevents one complex appeal from all

matters that occurred during the administration of the estate.” Id. at 863 (internal quotes and

citation omitted).    “Although section 472.160 makes some interlocutory probate orders

appealable, ‘it is well established that as to any specific proceeding, the rights of the parties must

be fully adjudicated and all issues fully disposed of, or the order is not appealable.’” Id. (quoting

In re Estate of Ritter, 510 S.W.2d 188, 189 (Mo. App. 1974)).

       Sections 472.160.1(3) and (13) allow an appeal in the following cases:                “On all

apportionments among creditors, legatees or distributees,” and “On all orders denying any of the

foregoing requested actions,” respectively. While the judgment directing Successor Trustee to

distribute the Trust assets as proposed involves apportionment of trust assets among distributees,

the judgment does not fully adjudicate the rights of the parties regarding the trust property or



                                                  4
dispose of the issue. Ms. Wahl
        o                    lgren’s petiti for decla
                                          ion       aratory judg
                                                               gment and M Raccuglia and
                                                                         Ms.

Ms. Hun counter and cross claims remai pending. These clai
      nt’s                c          in                  ims involved requests f an
                                                                    d          for

accountin allegations of mis
        ng,                sconduct, and an atte
                                     a         empt to exclude Ms. Wahlgren from

participat
         tion as a ben
                     neficiary of the Trust. Resolution o these clai
                                             R          of         ims will ulti
                                                                               imately affec the
                                                                                           ct

distributi of trust assets; there
         ion                    efore, the issue has not been fully adjudicated See, e.g. In re
                                                                              d.

Estate of Comia, 657 S.W.2d 63 64 (Mo. App. E.D. 19
        f          7         3,        A          983)(order fi
                                                             finding that c
                                                                          child of decedent

may be entitled to statutory allow
       e                         wance of sup
                                            pport, which was govern by secti
                                                       h          ned      ions 472.160
                                                                                      0.1(4)

and (14) was not appealable where the order indicat that the court inten
       ),        a          w                     ted                  nded to limi her
                                                                                  it

support but the amount of the award had not yet been determined and, thus, t issue ha not
        b                     a                                            the      ad

been fully adjudicate Ritter, 510 S.W.2d at 189 (order awarding p
                    ed);                 a           r          partial attorn
                                                                             neys’ fees wa not
                                                                                         as

appealable under sec
                   ction 472.160.1 where ad
                                          dditional ord for com
                                                      ders    mpensation m be made at a
                                                                         may     e

later time and the or
         e,         rder did not fully adjudicate the rig
                                                        ghts of the p
                                                                    parties). The judgment i not
                                                                                e          is

appealable, and this court lacks th authority to review th case.
                     c            he        y            he

       The appeal is dismissed.
       T




                                             __________
                                                      __________
                                                               ___________
                                                                         __________
                                                                                  _____
                                             VICTOR C HOWARD JUDGE
                                                     C.        D,

        ur.
All concu




                                                5